Title: From George Washington to Major General Alexander McDougall, 5 April 1779
From: Washington, George
To: McDougall, Alexander


Dear sir.
Head Quarters [Middlebrook] April the 5th 1779
I this morning received your Two favors of the 31st Ulto and 1st Instant.
General Clinton and Admiral Gambier, as you will probably have heard before this, have returned from the Eastward—and, I believe, several of the Troops, which had gone towards the East end of Long Island. The expedition they had in view in that Quarter, whatever it was, seems to be at an end—or at least for the present. I have had a Letter from the former since his return—and an Intelligent Officer of Our’s from York within a few days and other advices agree in the expedition’s being over. I fancy they were apprehensive, from the length and extent of their preparations, that the people were alarmed—and from that circumstance—that whatever they might attempt to enter-prize, would be attended with hazard & risk.
I am much obliged by your attention in having the Cloathing opened--aired and repacked. It was necessary and essential—and the preservation of it—is of great importance. With respect to the applications, which you mention from the Officers of Hospital &c., it is not in my power to grant ’em. There is no particular provision in the proceedings of Congress respecting them in this instance—and therefore I cannot authorise a preference in their favor. It is—and ever has been my wish to see the most perfect equality and distribution of necessaries among the Officers as well as men—and to maintain this, I refused in the course of the last fall and Winter many similar applications from Officers in the line. My wishes, however, have, in many instances, been counteracted and defeated by particular interferences, which were very unjust and impolitic, as they broke in upon the general system of relief—and, administering very ample supplies to a part, they injured and discontented the Whole. The Congress have lately adopted some Resolutions concerning the Cloathing department and have the arrangement still under consideration, which when finished, I flatter myself will remove many difficulties that have hitherto existed—and render the supplies of Officers more comfortable and easy—than they have been for some time past. I wrote you from Philadelphia, respecting the issuing of Necessaries to the soldiery. I don’t mean by any thing I have said here to contradict what I then mentioned.
The Inclosed Letter for Governor Clinton—you will be pleased to transmit him by Express. I am Dr sir with great regard & esteem Yr Most Obedt sert
Go: Washington
